                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF IOWA
                                   EASTERN DIVISION

SHAWN HOSFORD,
         Plaintiff,
                                                                      Case No. 20-1047
vs.
                                                            DEFENDANT MULGREW OIL’S
NORDSTROM DISTRIBUTION                                      7.1 DISCLOSURE STATEMENT
MANAGEMENT, INC. and MULGREW
OIL AND PROPANE d/b/a MULGREW
OIL CO. a/d/b/a/ CHASE OIL a/d/b/a
CORDES OIL,
             Defendants.

        Defendant Mulgrew Oil Co., by and through its attorneys, pursuant to LR 7.1 and LR 81(c)
and (d), provides the following information to the Court:

        (a) The following are the names of all associations, firms, partnerships, corporations, and
other artificial entities that either are related to Defendant as a parent, subsidiary, or otherwise, or
have a direct or indirect pecuniary interest in this Defendant’s outcome in this case:

        Mulgrew Oil Co. dba

            1. R&K Oil
            2. Perfection Oil Co.
            3. Innovative Energy LLC
            4. Cordes Oil
            5. Keatley Oil
            6. Paul’s Pump Service
            7. Bresnahan Oil
            8. Kelly Oil Co.
            9. Mulgrew Oil & Propane
            10. Chase Oil

       (b) With respect to each entity named in response to (a), the following describes its
connection to or interest in the litigation, or both:

            1. Mulgrew Oil Co. dba R&K Oil – no connection with or interest in this litigation.

            2. Mulgrew Oil Co. dba Perfection Oil Co. - no connection with or interest in this
               litigation.

            3. Mulgrew Oil Co. dba Innovative Energy LLC - no connection with or interest in
               this litigation.
4. Mulgrew Oil Co. dba Cordes Oil - no connection with or interest in this litigation.

5. Mulgrew Oil Co. dba Keatley Oil - no connection with or interest in this litigation.

6. Mulgrew Oil Co. dba Paul’s Pump Service - this is a fictitious name of Mulgrew
   Oil, Co. Paul’s Pump Service was previously owned by Tim Loeffelholz and was
   purchased by Mulgrew Oil.

a. Mulgrew Oil Co. dba Bresnahan Oil - no connection with or interest in this
   litigation.

b. Mulgrew Oil Co. dba Kelly Oil Co. - no connection with or interest in this litigation.

c. Mulgrew Oil Co. dba Mulgrew Oil & Propane – this is a fictitious name of Mulgrew
   Oil, Co.

d. Mulgrew Oil Co. dba Chase Oil - no connection with or interest in this litigation

                                  FUERSTE, CAREW,
                                  JUERGENS & SUDMEIER, P.C.

                                  By: /s/ Jenny L. Weiss
                                          Jenny L. Weiss, AT0009397

                                  By: /s/ Jessica L. McNamara
                                          Jessica L. McNamara, AT0013092
                                  890 Main Street, Suite 200
                                  Dubuque, IA 52001
                                  Phone: (563) 556-4011
                                  Fax: (563) 556-7134
                                  Email: jweiss@fuerstelaw.com
                                          jmcnamara@fuerstelaw.com

                                  ATTORNEY FOR DEFENDANT MULGREW
                                  OIL AND PROPAGE d/b/a MULGREW OIL CO.
                                  a/d/b/a CHASE OIL a/d/b/a CORES OIL
